DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an abstract idea of generating a support image that supports work of storing a plurality of articles of a plurality of types in a packing box, more specifically:
Claim 8, and similarly Claim 1 and 15 recites:



 receive a request for a transport with a set of properties; 
query a plurality of dealer nodes for the transport based on the set of the properties;
 responsive to receipt of transport availability notifications, request a transfer of the transport from at least one dealer node of the plurality of the dealer nodes; 

record the transfer of the transport 
The claims fall under following abstract ideas:
Mental Processes – The examiner notes the claims recite, broadly speaking, receiving a request..., query a plurality of dealer notes, receipt of notifications, receive agreements, and record transfers.   The examiner notes these limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processing, a storage unit, a display unit, and an information reading unit nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the elements noted above, the steps of receiving a request..., query a plurality of dealer notes, receipt of notifications, receive agreements, and record transfers covers performance of the limitation in the  mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Certain Methods of Organizing Human Activity – The examiner notes the claims recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The examiner notes such claim elements fall under commercial interactions and/or business relations, therefore it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of – processor and memory to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further concepts of using encryption to transfer data is noxiously old and well known as it protects data from malicious actors and further use of blockchain has been proposed for a variety of application scenarios, see Mercuri US 20190012249 A1 (Background).  Therefore the examiner finds that these claims are not patent eligible.
Further dependent Claim(s) 2-7, 9-14, and 16-20 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 1, 8, and 15, respectfully.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeza et al. (US 2005/0246335 A1) in view of Sweeny et al. (US 2015/0095085 A1).

Regarding Claim 1, and similarly Claims 8 and 15;
Baeza discloses a method comprising:
 receiving, by a dealer node, a request for a transport with a set of properties ([0026] - In step 120, a querying dealer wanting to change an order may query this database, and provide the processing system with information describing the item that he had ordered and the modified item that he wants instead and [0030] - By way of example, the querying dealer may specify in his order change request that he wants a red Honda Accord with power steering, an AM/FM radio, and an automatic transmission)
querying, by the dealer node, ... for the transport based on the set of the properties ([0026] - In step 120, a querying dealer wanting to change an order may query this database, and provide the processing system with information describing the item that he had ordered and the modified item that he wants instead and [0030] - By way of example, the querying dealer may specify in his order change request that he wants a red Honda Accord with power steering, an AM/FM radio, and an automatic transmission);
responsive to receiving transport availability notifications, ...requesting a transfer of the transport from at least a dealer node of the plurality of the dealer nodes ([0033]-[0034] - Once a match is found, and confirmation received from the querying dealer that he agrees to the swap, the processing system may notify the other dealer (i.e. the waiting dealer whose order was matched with the querying dealer's order) about the swap, in step 150)
receiving agreements from the plurality of the dealer nodes for the transfer of the transport ([0033]-[0034] - Alternatively, before proceeding to step 160, the processing system may provide the querying dealer's order to the waiting dealer whose order was matched with the querying dealer's order (step not illustrated in FIG. 1). The processing system may then seek confirmation from the waiting dealer that the waiting dealer agrees to a switch of the recipients of the matching orders. Upon receiving confirmation of approval of the swap from the waiting dealer, the processing system may proceed to direct the manufacturer to swap the recipients of the matched orders, in step 160); and 
	Beza fails to explicitly disclose:
	...
querying, by the dealer node, a plurality of dealer nodes for the transport based on the set of the properties;
responsive to receiving transport availability notifications,  requesting a transfer of the transport from at least one dealer node of the plurality of the dealer nodes; 

recording the transfer of the transport on a remote storage.

However, in an analogous art, Sweeny teaches 
receiving, by a dealer node, a request for a transport ... ([0046] - In some examples, the transaction module 146 may also be configured to receive and/or provide want-ads to members. That is, a user 102 who is in the market to purchase a vehicle from another dealer 114 may create a want-ad describing the type of vehicle the user 102 is looking for. This want-ad may then be placed on the interface of other users 102 and/or dealers 114 when they access the platform. The want-ads may be transmitted via email, text message, bulletin board post, pop-up message, or any combination thereof);
querying, by the dealer node, a plurality of dealer nodes for the transport based on the set of the properties ([0023] - The messages 128 may provide functionality for general communication between users 102 and/or dealers 114, for making offers and/or counter-offers, and/or for leaving reviews and/or ratings of other users 102, dealers 114, groups, etc. In some examples, the messages 128 may be provided as pop-up messages. The inventory management tool 129 may, in some examples, allow a user 102 and/or a dealer 114 to update, view, and/or provide an inventory of vehicles available for purchase. and [0046] - In some examples, the transaction module 146 may also be configured to receive and/or provide want-ads to members. That is, a user 102 who is in the market to purchase a vehicle from another dealer 114 may create a want-ad describing the type of vehicle the user 102 is looking for. This want-ad may then be placed on the interface of other users 102 and/or dealers 114 when they access the platform. The want-ads may be transmitted via email, text message, bulletin board post, pop-up message, or any combination thereof);
([0023] - The messages 128 may provide functionality for general communication between users 102 and/or dealers 114, for making offers and/or counter-offers, and/or for leaving reviews and/or ratings of other users 102, dealers 114, groups, etc. In some examples, the messages 128 may be provided as pop-up messages. The inventory management tool 129 may, in some examples, allow a user 102 and/or a dealer 114 to update, view, and/or provide an inventory of vehicles available for purchase), requesting a transfer of the transport from at least one dealer node of the plurality of the dealer nodes ([0009]);
receiving agreements from the plurality of the dealer nodes for the transfer of the transport ([0023] - The messages 128 may provide functionality for general communication between users 102 and/or dealers 114, for making offers and/or counter-offers, and/or for leaving reviews and/or ratings of other users 102, dealers 114, groups, etc. In some examples, the messages 128 may be provided as pop-up messages. The inventory management tool 129 may, in some examples, allow a user 102 and/or a dealer 114 to update, view, and/or provide an inventory of vehicles available for purchase and [0039] - By way of example, a message may include an offer price, a counter-offer price, a request for settlement, and/or a question about the vehicle);
recording the transfer of the transport on a remote storage ([0040]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sweeny to the dealer node and request for a transport of Beza to include ...querying, by the dealer node, a plurality of dealer nodes for the transport based on the set of the properties; responsive to receiving transport availability notifications,  
One would have been motivated to combine the teachings of Sweeny to Beza to do so as it facilitates social and/or trusted networks for viewing and/or exchanging items listed in a seller's inventor (Sweeny, [0008]).

Regarding Claim 3, and similarly Claims 10 and 17;
Baeza and Sweeny disclose the method to Claim 1.
Sweeny further teaches comprising collecting the agreements from a subset of the plurality of the dealer nodes located within a pre-defined geographical area ([0039] - By way of example, a message may include an offer price, a counter-offer price, a request for settlement, and/or a question about the vehicle and [0040] and [0042] - Another parameter may enable the user-dealer 102 to select the display of dealer connections between the user-dealer 102 and other dealers that are within a particular geographic location and/or distance from the user-dealer 102).

Regarding Claim 4, and similarly Claims 11 and 18;
Baeza and Sweeny disclose the method to Claim 1.
Sweeny further teaches comprising receiving the agreements from the dealer nodes of the plurality of the dealer nodes located within a certain distance from the dealer node ([0039] - By way of example, a message may include an offer price, a counter-offer price, a request for settlement, and/or a question about the vehicle and [0040] and [0042] - Another parameter may enable the user-dealer 102 to select the display of dealer connections between the user-dealer 102 and other dealers that are within a particular geographic location and/or distance from the user-dealer 102).

Claims 2, 5-7, 9, 12-14, 16, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeza et al. (US 2005/0246335 A1) in view of Sweeny et al. (US 2015/0095085 A1) and further in view of Nagla et al. (US 2018/0018723 A1).

Regarding Claim 2, and similarly Claims 9 and 16;
Baeza and Sweeny disclose the method to Claim 1.
	Baeza and Sweeny fail to explicitly disclose comprising encrypting transfer-related data with a private key of the dealer node.
	However, in an analogous art, Nagla teaches comprising encrypting transfer-related data with a private key of the dealer node (Nagla, [0118] - The vehicle record blocks can include smart contracts built around the vehicle asset (e.g., car). The contract provides a history record for the vehicle and a mechanism to automate contractual terms, conditions, and so on. New blocks can record subsequent transfers of ownership for the vehicle and [0184] - Ownership of the vehicle data may be verified, for example, by configuring the system such that the first user signs the transferred data with a private encryption key. A creation of a block in the blockchain for that transferred data may allow the transfer to occur. Each block may be created in accordance with specific secure protocols typically by one or more computers on a public distributed network).

One would have been motivated to combine the teachings of Sweeny to Beza to do so as it allows to ascertain the integrity and veracity of records maintained by parties which may have a vested interest in relation to the records being kept (Nagla, [0004]).

Regarding Claim 5, and similarly Claims 12 and 19;
Baeza and Sweeny disclose the method to Claim 1.
Baeza and Sweeny fail to explicitly disclose wherein the agreements constitute a blockchain consensus.
However, in analogous art, Nagla teaches wherein the agreements constitute a blockchain consensus (Nagla, [0128] and [0212]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nagla to the environment (i.e., nodes) of Beza and Seeny to include wherein the agreements constitute a blockchain consensus.
One would have been motivated to combine the teachings of Sweeny to Beza to do so as it allows to ascertain the integrity and veracity of records maintained by parties which may have a vested interest in relation to the records being kept (Nagla, [0004]).

Regarding Claim 6, and similarly Claims 13 and 20;
Baeza and Sweeny and Nagla disclose the method to Claim 5.
(Beaza, [0026] and Sweeny, [0046]).
Nagla further teaches comprising responsive to the consensus, executing a smart contract to store a transaction related to the transfer of the transport on a ledger of the blockchain (Nagla, [0118] and [0184] and [0006] - ...generating a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms).

Regarding Claim 7, and similarly Claim 14;
Baeza and Sweeny and Nagla disclose the method to Claim 6.
Nagla further teaches comprising executing a blockchain transaction to update an availability of the transport on the ledger of the blockchain (Nagla, [0006] and [0118] - The vehicle record blocks can include smart contracts built around the vehicle asset (e.g., car). The contract provides a history record for the vehicle and a mechanism to automate contractual terms, conditions, and so on. New blocks can record subsequent transfers of ownership for the vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627